Title: Abigail Adams to Cotton Tufts, 5 October 1789
From: Adams, Abigail
To: Tufts, Cotton


        
          october 5 1789
          Dear sir
        
        Your favour of 15 sepbr I have not yet replied to. with regard to the House, I wish it was as moveable an article as a Carriage I would then get you to send it by Barnard to Newyork where I should meet with no difficulty in getting four hundred Dollors rent. now I should be glad to get as much for the 5 Houses we own in Braintree together with the Farms belonging to them. the expence of living here is Double I believe in all most every article, in wood & Hay including the carting three times as much; for Instance, the carts here are very small drawn buy two Horses. they carry only 100 foot of wood at a time so that it costs four shillings to convey a Cord of wood about the distance from your House to mr Nortens. to this you must add four shillings more for sawing it, and your wood costs 5 dollors pr cord, and this is the lowest rate trust the Dutch to make their penny worths out of you.—
        the House being in Boston we must take what we can get, say 36 or 34, but let them go out rather than let it for less than 30. the cart you may use when you please. the Scow mr Adams thinks had better lye by than be sold so low provided any shelter can be found. the tools that remain you will let them lye for the present. we have been very near determining to come home & spend the winter, & nothing prevents us but the foolish adjournment of congress to a period when they know the Southern members will not come, so that a part of the Body only will be here a useless expence to the states. had they set one month more & then adjournd to April, it would have been much more convenient. by the way I see the Boston Newspapers report that congress agreed to Borrow 50 thousand dollors of the Banks of Newyork & Phyladelphia as the Bill past the Senate the united states were to be at no expence at all. Pensilvania was to erect the Buildings & make every accommodation at their own expence, but the whole is happily posponed. it was unwise to bring on a subject which must necessaryly involve them in dispute, before any means was devised for the payment of publick creditors, or any way markd out for discharging the publick debt—
        my good sir when do you give me an Aunt? or am I now to congratulate you upon that event. be it when it will, I most sincerly rejoice in any circumstance which may tend to augment your happiness. my best Respects to the Lady of your choice. I doubt not that she has great personal merit, and is certainly entitled to my esteem & Regard on that account, but the Relation in which you are about to place her shall be followd by all that respect & Reverence which my Heart pays to worth like that to which she is to be united, and may God Bless you together is the very sincere wish of dear / Sir your affectionate / Neice
         A Adams
        PS Remember me kindly to mr & mrs Tufts to mr & mrs Norten & cousin Lucy Jones
        mr Adams wishes you to send by dr Craigy or any private Hand a Box of such pills as I brought for him when I came
        
      